Citation Nr: 1122041	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons explained below, the Board finds that the AMC substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Tinnitus was not shown in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
In this case, the Veteran claims that he has tinnitus due to in-service noise exposure from his duties in the Air Force, including being on the flight line and working as an aircraft corrosion control specialist.  As his testimony is consistent with the circumstances of his service as shown on his DD Form 214, the Board finds that he was exposed to loud noise in service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In addition, the Veteran has been diagnosed with tinnitus.  The remaining issue is whether tinnitus is related to service, including whether it is so related on a continuity of symptomatology basis.  The Board finds that it is not, for the following reasons.

As to continuity of symptomatology, the Veteran contends that he had tinnitus in service and continuity of tinnitus symptomatology since service.  Specifically, in his June 2008 statement in support of claim (VA Form 21-4138), he wrote that shortly after his assignment to Kenslo Air Force Base, where he was exposed to particularly loud noise from F-106 aircraft, he developed a ringing in his ears that is still with him today.  

The Veteran is competent to testify to his observations regarding tinnitus incurrence and continuity of symptomatology, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  For the following reasons, the other evidence conflicts with his testimony in this regard.

Specifically, the Veteran indicated on the October 1981 Report of Medical History in connection with his retirement that his present health was good (Box 8) and that he did not have and had never had tinnitus.  Moreover, the service treatment records (STRs) (which were incomplete, as discussed below) indicated that there were complaints regarding many other symptoms but no complaints of tinnitus.  

Indeed, a February 1972 STR noted that the Veteran complained of an ear problem but the only indication is that they were clogged, and there was no mention of ringing in the ears or tinnitus.  Similarly, a January 1985 STR reflected that he complained of symptoms such as fever, chills, and headaches, but there were no ear problems other than their being blocked.

Based on the above evidence, the Board finds that the contemporaneous complaints of symptoms including ear problems without complaints relating to tinnitus, along with the indication at retirement of good health and no ear trouble, are of greater weight than the Veteran's later statements made in connection with his claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Consequently, the Board finds that the testimony that he had tinnitus in service and continuity of symptomatology is not credible, and that there was no tinnitus in service or for many years thereafter.

As to whether the tinnitus that manifested many years later is related to service, post service medical evidence includes a series of May and June 2007 audiology notes in which audiologists and physicians indicated that the Veteran presented with right ear hearing loss.  A history of right ear wash was noted.  He related that he experienced a sudden blocking of the right ear four to five days previously, and experienced symptoms including two episodes of high pitched ringing, buzzing, hearing loss, and dizziness during the following two weeks.  He was able to hear after ear wash, but complained of a difference in hearing between the left and right ears.

On examination of the right ear, the external auditory canal was clear, and the tympanic membrane was intact without fluid or retraction.  The right ear sensorineural hearing loss on audiometric examination was noted.  The assessment was that the sudden hearing loss was suggestive of an outer wall (OW) fistula that had healed but with residual deficits of hearing loss and mild dizziness secondary to severe eustachian tube dysfunction in high altitudes.  A question mark was written after dizziness, possibly indicating some uncertainty as to the diagnosis.  

A June 2007 recheck indicated sudden right ear hearing loss as the possible result of a fistula due to extreme pressure changed, which had resolved.  On examination, the eardrum appeared to be within normal limits on both sides and no nystagmus.  The above records do not contain specific medical opinions as to the etiology of tinnitus.  

There are two such opinions of record.  On one hand, in an undated note, a private audiologist, wrote that the Veteran's in-service exposure to noise and ear trauma had had a lasting effect on his hearing and that a review of the STRs provided by the Veteran indicated that his hearing problems were more likely than not related to service.

The April 2008 VA examination report addressed hearing loss but not tinnitus.  In a January 2009 addendum, the VA examiner indicated that the Veteran had reported on the retirement Report of Medical Examination that his health as good and answered "no" as to whether he had ear trouble.  Therefore, she concluded, the Veteran's tinnitus, as well as his hearing loss, were not likely related ("less likely as not") to service and more likely related to various medical conditions and presbycusis (i.e., age related hearing loss).

In May 2010, the Board remanded the claim to schedule an examination for an opinion as to the etiology of tinnitus because the opinions on this question had not addressed the Veteran's statements of in-service incurrence and continuity of symptomatology.  After first scheduling, the examination was cancelled on the basis that the medical evidence in the claims file was adequate to decide the claim.  It was noted that the VA examiner had specifically addressed the Veteran's statements by referencing his indication of good health and lack of ear trouble prior to expressing her opinion.

Upon further review of the claims file, the Board agrees with this assessment.  As discussed in more detail below, the examiner's reference to the Veteran's statement at separation reflected that she considered, and rejected, his later statements as to in service incurrence of tinnitus and continuity of tinnitus symptomatology.  

Because the examiner reviewed the claims file, considered the evidence including lay statements, and explained the reasons for her conclusions based on an accurate characterization of the evidence, the Board finds that the April 2008 examination and January 2009 addendum are adequate with regard to the claim for entitlement to service connection for tinnitus.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (examination adequate when based on consideration of the Veteran's prior medical history describes the disability in sufficient detail to allow the Board to make a fully informed evaluation; medical examiner must support conclusion with analysis adequate for the Board to consider and weigh against contrary opinions).

Therefore, the Board's finds that the May 2010 remand instructions have been substantially complied with in that the addendum contained sufficient information to render the examination adequate, such that another examination is unnecessary.  As substantial rather than strict or absolute compliance is all that is required under Stegall, a remand for the examination ordered by the Board in May 2010 is unnecessary.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("[i]t is substantial compliance, not absolute compliance, that is required" under Stegall); D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall).

The Board finds that the opinion of the April 2008 VA examiner, as clarified in the January 2009 addendum, that the Veteran's tinnitus is unrelated to service, is of greater probative weight than the private audiologist's contrary opinion.  The April 2008 VA examiner indicated that she had reviewed the claims file and accurately noted that the Veteran's responses at separation indicated that he did not have tinnitus at that time.  

As noted above, the Board has found that these contemporaneous statements of the Veteran are credible, while his more recent statements indicating in service tinnitus and continuity of symptomatology are not credible.  As the April 2008 VA examiner (in her January 2009 addendum) explained the reasons for her conclusion in light of an accurate characterization of the evidence, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the private audiologist wrote only that the Veteran's noise exposure had a lasting effect on his hearing, that she had reviewed the STRs, and that his hearing problems were likely related to service.  She did not explain why she concluded that the noise exposure had a lasting effect on his hearing based on anything in the STRs or any other evidence.  Given the lack of reasoning in the private audiologist's opinion, it is of less probative value than that of the April 2008 VA examiner as expressed in her January 2009 addendum.

The Veteran also expressed his opinion that his current tinnitus is related to his in-service noise exposure.  To the extent that his opinion is based on his assertions of in-service incurrence and continuity of symptomatology, the Board has rejected these assertions as not credible, and his opinion is of little probative value because it is based on an inaccurate factual premise.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

To the extent that the Veteran opines that there is a relationship between tinnitus and in-service noise exposure based on other factors, the issue of whether tinnitus that manifests many years after noise exposure is related to such exposure is the type of medical question relating to internal physical processes as to which courts have found lay witnesses are not competent to opine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet) with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

To the extent that the Veteran is competent to offer such a medical opinion, the reasoned January 2009 opinion of a trained audiologist outweighs his general lay assertions in this regard.  Cf. Nieves-Rodriguez, 22 Vet. App. at 304 (most of the value of a medical opinion comes form its reasoning).

For the foregoing reasons, the weight of the evidence is against the claim for entitlement to service connection for tinnitus, and the appeal is denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the August 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service private treatment records.  The Veteran did not indicate that he received post-service VA treatment, and there are no post-service VA treatment records in the claims file.

Along with his July 2007 claim, the Veteran submitted copies of STRs.  It appears that this is not a complete copy of the STRs, as there is a separation report of medical history but no corresponding separation examination report.  In his communications to the RO, he indicated that there was a contradiction in the RO's rating decision in which it listed the STRS as evidence and then wrote that the Personnel Information Exchange System (PIES) indicated that there were no STRs on file.  However, the Board points out that the PIES response referred to the original STRs (which were not obtained), while the RO's  list of evidence referred to the copies submitted by the Veteran.

In response to the RO's request for the Veteran's original STRs, the National Personnel Records Center (NPRC) indicated in a September 2007 response that, shortly after retirement, his STRs with dental records were sent to Mather Air Force Base (AFB) in November 1982, and that his record would apparently be combined at the last place of treatment.  

In November 2007, the RO requested all treatment records, to include hospital summaries, relating to his hearing loss and tinnitus, from the Mather AFB medical facility, the VA Northern California Health Care System (VANCHCS), in Mather, California, from 1962 to the present.  The VANCHCS indicated in a November 2007 letter that there were no records on file for the Veteran.

Thus, the original STRs, or a complete copy thereof, have not been obtained.  In these circumstances, when STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody, an explanation should be given a claimant as to: the identity of the records, the efforts undertaken to obtain them, further action VA will take, how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO complied with these requirements in this case.  The RO sought alternative records and was told by the custodian that they did not exist.  In an October 2009 letter to the Veteran, the RO explained that it had requested the STRs from Mather AFB and that Mather AFB had indicated that it did not have the records.  The RO indicated that it had no choice but to assume that the records are either lost, misplaced, or will be otherwise unavailable for review.  

The RO also told the Veteran that he could furnish evidence such as statement from a private physician who treated him while in service, statements from fellow servicemen, or statements from family members, within the next 10 days.  Thus, the RO essentially complied with the requirements of 38 C.F.R. § 3.159(e)(1) and Dixon.

The RO also filed a December 2009 formal finding of Federal records unavailability, in which noted the above steps and indicated that it had therefore determined that treatment records from Mather AFB and the original STRs were unavailable for review.  The RO thus complied with its duty to assist in this regard.  See 38 C.F.R. § 3.159(c)(2) (VA will end efforts to obtain records from a Federal department if it concludes the records sought do not exist or that further efforts to obtain them would be futile).

Given the missing STRs, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened in this case, and the Board has reviewed the claim and prepared the above decision accordingly.

In addition, the Veteran was afforded an April 2008 VA audiological examination, and the audiologist who conducted this examination provided a January 2009 addendum.  This examination and addendum were adequate because, as explained above, the audiologist reviewed the claims file and explained the reasons for her conclusion that the Veteran's tinnitus was not related to service.

For the reasons set forth above, the Board finds that VA complied with the VCAA's notification and assistance requirements, warranting consideration of the claim for entitlement to service connection for tinnitus on the merits.
 

ORDER

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


